DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-5, 8-15 and 17-23 are allowed.
Claims 1, 15 and 20 are allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…a plurality of integrated periodic optical elements including an NxN MMI coupler, wherein N is equal to 3, equal to 5, or greater than 5,… wherein an input to each input port of the NxN MMI coupler is divided equally to each output port of the NxN MMI coupler, wherein a first output port of the 1xM MMI coupler is coupled to a first input port of the NxN MMI coupler, and wherein a second output port of the 1xM MMI coupler is coupled to a second input port of the NxN MMI coupler that is not a symmetrically equivalent port of the first input port of the NxN MMI coupler”.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828